PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Phillips, Guy, Duane
Application No. 16/667,724
Filed: October 29, 2019
For: 24-7 Offsite Structural/Nonstructural Exterior Fire Detection Protection And Method
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed November 9, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed May 21, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on August 24, 2021. A Notice of Abandonment was mailed on September 21, 2021.  
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 







Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (1) and (2) above.

With regards to item (1), the Applicant failed to respond to the Notice to File Corrected Application Papers submitted on May 27, 2021 which states, applicant must provide missing information on pages 21, 29 and 32 from the Specification filed January 16, 2020.
With regards to item (2), the petition fee set forth in § 1.17(m) is $525.00 for a Micro Entity Status. On November 9, 2021, $450.00 was received. 37 CFR 1.22(a) states, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. The balance due of $75.00 must be submitted, along with a renewed petition, in order for the petition to be treated on the merits. 

Further, an incorrect Petition for Revival form (PTO/SB/64(01-18) was used for the instant request.  The attached form (PTO/SB/64(10-21)) is appropriate for any future request. For your convenience, a form is attached.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450




By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions



Attachment: PTO/SB/64


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).